Case 18-10163-mdc        Doc 68    Filed 05/06/20 Entered 05/06/20 11:23:51            Desc Main
                                   Document     Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                              PHILADELPHIA DIVISION


In re: WILTON RODRIQUEZ              )
        Debtor(s)                    )
                                     )                    CHAPTER 13
AMERICREDIT FINANCIAL SERVICES, INC. )
dba GM FINANCIAL                     )                    Case No.: 18-10163 (MDC)
      Moving Party                   )
                                     )
   v.                                )                    Hearing Date: 4-28-20 at 10:30 AM
                                     )
WILTON RODRIQUEZ                     )
      Respondent(s)                  )                    11 U.S.C. 362
                                     )
WILLIAM C. MILLER                    )
      Trustee                        )
                                     )
                                     )

 STIPULATION OF SETTLEMENT OF MOTION OF GM FINANCIAL FOR RELIEF
                    FROM THE AUTOMATIC STAY

       This matter having been brought before the Court on a Motion For Relief From The
Automatic Stay by William E. Craig, Esquire, attorney for AmeriCredit Financial Services, Inc.
dba GM Financial (“GM Financial”), and the Debtor having opposed such Motion through his
counsel, Brad J. Sadek, Esquire, and the parties having resolved said Motion as hereinafter set
forth and by the agreement of all counsel the parties hereby stipulate;

               ORDERED:

         1. That GM Financial is the holder of a first purchase money security interest in a
            2015 Nissan Pathfinder bearing vehicle identification number
            5N1AR2MM1FC651143.

         2. That the parties stipulate that the Debtor’s account has arrears through April 2020 in
            the amount of $1,572.46; that with the addition of counsel fees and costs for the
            instant motion in the amount of $531.00, the total amount to be cured is $2,103.46.

         3. That the Debtor is to cure the arrearage set forth in paragraph two (2) above by
            making his regular monthly payment of $433.74 plus an additional $350.58 (total
            monthly payment of $784.32) for the months of May through October 2020.
Case 18-10163-mdc         Doc 68   Filed 05/06/20 Entered 05/06/20 11:23:51             Desc Main
                                   Document     Page 2 of 2



         4. That commencing May 2020, if the Debtor fails to make any payment to
            GM Financial within thirty (30) days after the date it falls due, GM Financial may
            send, via facsimile and regular mail, the Debtor and counsel a written notice of
            default of this Stipulation. If the default is not cured within ten (10) days of the
            date of the notice, counsel may file a Certification of Default with the Court and
            serve it on all interested parties, and the Court shall enter an Order granting relief
            from the automatic stay.

         5. That the parties agree that a facsimile signature shall be considered an original
            signature.




We hereby agree to the form and entry of this Order:



/s/ Brad J. Sadek
Brad J. Sadek, Esquire
Attorney for the Debtor



/s/ William E. Craig
William E. Craig, Esquire
Attorney for GM Financial
